United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3392
                                   ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Missouri.
Robert Eberhart, also known as Roger *
Eberhart,                             * [UNPUBLISHED]
                                      *
            Appellant.                *
                                 ___________

                             Submitted: July 1, 2011
                                Filed: July 8, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Robert Eberhart pleaded guilty to three counts of distributing more than five
grams of cocaine base in violation of 18 U.S.C. § 841(a)(1). The district court1
imposed concurrent sentences of 57 months in prison and three years of supervised
release. Eberhart appeals. His counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court abused its



      1
        The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
discretion in not imposing a more lenient sentence. Eberhart moves for appointment
of new counsel.

       Eberhart has not rebutted the presumption that his sentence at the bottom of the
advisory guidelines range is not substantively unreasonable. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc); United States v. Valadez, 573
F.3d 553, 556 (8th Cir. 2009) (per curiam). Additionally, having reviewed the record
under Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues.
Accordingly, the judgment of the district court affirmed. We deny Eberhart’s motion
for new counsel and grant counsel’s motion to withdraw, conditioned on counsel
informing Eberhart about the procedures for seeking rehearing from this court and
filing a petition for a writ of certiorari from the Supreme Court of the United States.
                         ______________________________




                                         -2-